Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 1 of 14 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 JIAZHOU CHEN, Individually and On           Case No.
 Behalf of All Others Similarly Situated,

                               Plaintiff,    CLASS ACTION COMPLAINT FOR
                                             VIOLATIONS OF THE FEDERAL
                v.                           SECURITIES LAWS

 YUNJI INC., SHANGLUE XIAO, CHEN
 CHEN, HUAN HAO, QINGRONG KONG,              JURY TRIAL DEMANDED
 YANHUA SUN, WEI YING, MORGAN
 STANLEY & CO., CREDIT SUISSE
 SECURITIES (USA) LLC, J.P. MORGAN
 SECURITIES LLC, CHINA
 INTERNATIONAL CAPITAL
 CORPORATION HONG KONG
 SECURITIES LIMITED, and TOP
 CAPITAL PARTNERS LIMITED,

                               Defendants.
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 2 of 14 PageID #: 2



         Plaintiff Jiazhou Chen (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Yunji

Inc. (“Yunji” or the “Company”) with the United States (“U.S.”) Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

disseminated by Yunji; and (c) review of other publicly available information concerning Yunji.

                       NATURE OF THE ACTION AND OVERVIEW

         1.     This is a class action on behalf of persons and entities that purchased or otherwise

acquired Yunji American Depositary Shares (“ADSs” or “shares”) pursuant and/or traceable to

the registration statement and prospectus (collectively, the “Registration Statement”) issued in

connection with the Company’s May 2019 initial public offering (“IPO” or the “Offering”).

Plaintiff pursues claims against the Defendants, under the Securities Act of 1933 (the “Securities

Act”).

         2.     Yunji operates a social e-commerce platform in China based on a membership-

based model. It purports to offer high-quality products at attractive prices and incentivizes its

members to promote the platform with their social contacts.

         3.     On May 3, 2019, the Company filed its prospectus on Form 424B4 with the SEC,

which forms part of the Registration Statement. In the IPO, the Company sold 11,217,447 shares

at a price of $11.00 per share. The Company received proceeds of approximately $108.97

million from the Offering, net of underwriting discounts and commissions. The proceeds from

the IPO were purportedly to enhance and expand its business operations, to enhance its

technological capabilities, to improve fulfillment facilities, and for general corporate purposes.

                                    CLASS ACTION COMPLAINT
                                               1
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 3 of 14 PageID #: 3



       4.      On August 22, 2019, the Company disclosed a supply chain restructuring that

shifted part of its merchandise sales to its marketplace platform, resulting in a year-over-year

decrease in total revenues for second quarter 2019.

       5.      On this news, the Company’s share price fell $1.21, nearly 11%, to close at $9.39

per share on August 22, 2019, on unusually heavy trading volume. The share price continued to

decline by $3.34, or over 35%, over the next three consecutive trading sessions to close at $6.05

per share on August 27, 2019, on unusually heavy trading volume.

       6.      By the commencement of this action, Yunji stock was trading as low as $4.40 per

share, a nearly 60% decline from the $11 per share IPO price.

       7.      The Registration Statement was false and misleading and omitted to state material

adverse facts. Specifically, Defendants failed to disclose to investors: (1) that the Company was

shifting certain of its sales to its marketplace platform; (2) that this supply chain restructuring

was likely to disrupt Yunji’s relationships with suppliers; (3) that this supply chain restructuring

was likely to have an adverse impact on the Company’s financial results; and (4) that, as a result

of the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects, were materially misleading and/or lacked a reasonable basis.

       8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       9.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o).

       10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v).

                                   CLASS ACTION COMPLAINT
                                              2
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 4 of 14 PageID #: 4



       11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b). The

Company’s shares are traded in New York City.

       12.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                            PARTIES

       13.     Plaintiff Jiazhou Chen, as set forth in the accompanying certification,

incorporated by reference herein, purchased or otherwise acquired Yunji ADSs pursuant and/or

traceable to the Registration Statement issued in connection with the Company’s IPO, and

suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       14.     Defendant Yunji is incorporated under the laws of the Cayman Islands with its

principal executive offices located in China. Yunji’s ADSs trade on the NASDAQ under the

symbol “YJ.”

       15.     Defendant Shanglue Xiao (“Xiao”) was, at all relevant times, the Chief Executive

Officer and Chairman of the Board of Directors of the Company, and signed or authorized the

signing of the Company’s Registration Statement filed with the SEC.

       16.     Defendant Chen Chen (“Chen”) was, at all relevant times, the Chief Financial

Officer of the Company, and signed or authorized the signing of the Company’s Registration

Statement filed with the SEC.

       17.     Defendant Huan Hao (“Hao”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.



                                   CLASS ACTION COMPLAINT
                                              3
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 5 of 14 PageID #: 5



       18.     Defendant Qingrong Kong (“Kong”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.

       19.     Defendant Yanhua Sun (“Sun”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.

       20.     Defendant Wei Ying (“Ying”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.

       21.     Defendants Xiao, Chen, Hao, Kong, Sun, and Ying are collectively referred to

hereinafter as the “Individual Defendants.”

       22.     Defendant Morgan Stanley & Co. (“Morgan Stanley”) served as an underwriter

for the Company’s IPO.

       23.     Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) served as an

underwriter for the Company’s IPO.

       24.     Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) served as an underwriter

for the Company’s IPO.

       25.     Defendant China International Capital Corporation Hong Kong Securities Limited

(“China International”) served as an underwriter for the Company’s IPO.

       26.     Defendant Top Capital Partners Limited (“Top Capital”) served as an underwriter

for the Company’s IPO.

       27.     Defendants Morgan Stanley, Credit Suisse, J.P. Morgan, China International, and

Top Capital are collectively referred to hereinafter as the “Underwriter Defendants.”

                              CLASS ACTION ALLEGATIONS

       28.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Yunji securities issued in connection with the Company’s IPO.

                                   CLASS ACTION COMPLAINT
                                              4
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 6 of 14 PageID #: 6



Excluded from the Class are Defendants, the officers and directors of the Company, at all

relevant times, members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendants have or had a controlling interest.

          29.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Yunji’s shares actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions of Yunji shares were traded publicly

during the Class Period on the NASDAQ. Record owners and other members of the Class may

be identified from records maintained by Yunji or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

          30.   Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          31.   Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          32.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

herein;




                                   CLASS ACTION COMPLAINT
                                              5
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 7 of 14 PageID #: 7



        (b)       whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Yunji; and

        (c)       to what extent the members of the Class have sustained damages and the proper

measure of damages.

        33.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                 SUBSTANTIVE ALLEGATIONS

                                             Background

        34.       Yunji operates a social e-commerce platform in China based on a membership-

based model. It purports to offer high-quality products at attractive prices and incentivizes its

members to promote the platform with their social contacts.

                              The Company’s False and/or Misleading
                               Registration Statement and Prospectus

        35.       On April 30, 2019, the Company filed its final amendment to the Registration

Statement with the SEC on F-1/A, which forms part of the Registration Statement. The

Registration Statement was declared effective on May 2, 2019.

        36.       On May 3, 2019, the Company filed its prospectus on Form 424B4 with the SEC,

which forms part of the Registration Statement. In the IPO, the Company sold 11,217,447 shares

at a price of $11.00 per share. The Company received proceeds of approximately $108.97


                                      CLASS ACTION COMPLAINT
                                                 6
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 8 of 14 PageID #: 8



million from the Offering, net of underwriting discounts and commissions. The proceeds from

the IPO were purportedly to enhance and expand its business operations, to enhance its

technological capabilities, to improve fulfillment facilities, and for general corporate purposes.

       37.     The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material facts or omitted to state other facts necessary to make the

statements made not misleading, and was not prepared in accordance with the rules and

regulations governing its preparation.

       38.     Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events or uncertainties that were having, and were reasonably

likely to have, an impact on the Company’s continuing operations.

       39.     The Registration Statement touted Yunji’s supply chain management as a factor

leading to the Company’s organic growth, stating in relevant part:

       We offer high-quality products at attractive prices and incentivize our members to
       promote our platform and share our products with their social contacts. We
       believe this, together with careful product curation, centralized merchandize
       sourcing and efficient supply chain management, has allowed us to grow
       organically and made us a trustworthy e-commerce platform providing superior
       customer experience.

                                               ***

       Our technology infrastructure enables us to accurately process and fulfill
       increasingly large numbers of orders at peak periods while maintaining processing
       speed and quality consistency, as well as powering full supply chain visibility and
       control. For example, we have adopted a micro-service architecture that is built on
       top of our technology infrastructure to support horizontal scaling at all times. We
       have also designed a complex transaction processing system and supply chain
       management system which can support the continued growth in our business.

(Emphases added.)

       40.     It also acknowledged that supply chain management is a “key success factor[] of

social e-commerce platforms, according to CIC [China Insights Consultancy]”:


                                    CLASS ACTION COMPLAINT
                                               7
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 9 of 14 PageID #: 9



       Reliable and flexible supply chain with customer-to-manufacturer (C2M)
       capability and strong manufacturing partner network. Platforms equipped with
       reliable and flexible supply chain as well as customer-to-manufacturer (C2M)
       capabilities are more likely to better understand the customers’ needs and
       coordinate more effectively with the suppliers on marketing, inventory
       management, etc., so as to improve operating efficiency and provide products and
       services that are more tailored to customers’ demands.

       41.     Similarly, the Registration Statement stated, under “Key Factors Affecting Our

Results of Operations,” in relevant part:

       Our ability to manage product offerings and supply chain

       Our results of operations are also affected by whether we can successfully
       implement our product selection strategy and manage our product offerings. We
       offer broad coverage of product categories to cater to the various daily needs of
       our users and their households, but provide carefully curated items within each
       category to meet the preferences of our users. In December 2018, we offered an
       average of 6,613 SPUs on our platform on a daily basis, including products of
       mainstream brands, emerging brands and our own brands. While we will continue
       to work with reputable brand owners with good track records, we intend to
       broaden and deepen our cooperation with high-quality manufacturing partners to
       increase our offering of private label products. We review and continually
       monitor the performance of each SPU and supplier, and carefully manage the mix
       of products we offer, based on a number of metrics such as the preferences of
       users, revenue contribution and margin.

       We make continual efforts to maintain and improve an efficient cost structure and
       create incentives for our suppliers to provide us with competitive prices. As our
       business further grows in scale, we strive to obtain more favorable terms from
       suppliers, including pricing terms and volume-based rebates. In addition, we aim
       to create value for our suppliers by providing an effective channel for selling large
       volumes of their products online and by offering them comprehensive information
       on customer preferences and market demand and ensuring the high quality of
       fulfillment services. We believe this value proposition also helps us obtain
       favorable terms from suppliers.

       42.     Moreover, the Registration Statement claimed that Yunji “will continue to

dedicate significant resources to research and development efforts, . . . further enhancing our

supply chain management capabilities and increasing our operational efficiency.”

       43.     The Registration Statement purported to warn of potential risks that, “if” they

were to occur, “could” or “may” adversely affect the Company, while failing to disclose that

                                   CLASS ACTION COMPLAINT
                                              8
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 10 of 14 PageID #: 10



 these very “risks” had already begun to materialize before the IPO. For example, regarding

 relationships with suppliers, the Registration Statement stated:

        If we fail to manage and expand our relationships with suppliers, or otherwise
        fail to procure products at favorable terms, our business, growth and
        profitability prospects may suffer.

        We source products from third-party suppliers for our online platform. We had
        1,369 suppliers as of December 31, 2018. Our suppliers include merchants of
        mainstream brands and emerging brands, and manufacturing partners we
        cooperate with. Maintaining strong relationships with these suppliers is important
        to the growth of our business. In particular, we depend significantly on our ability
        to procure products from suppliers on favorable pricing terms. We typically enter
        into one-year framework agreements with our suppliers on an annual basis, and
        these framework agreements do not ensure the availability of products or the
        continuation of particular pricing practices or payment terms beyond the end of
        the contractual term. In addition, our agreements with suppliers typically do not
        restrict the suppliers from selling products to others. We cannot assure you that
        our current suppliers will continue to sell products to us on commercially
        acceptable terms, or at all, after the term of the current agreement expires. Even if
        we maintain good relations with our suppliers, their ability to supply products to
        us in sufficient quantity and at competitive prices may be adversely affected by
        economic conditions, labor actions, regulatory or legal decisions, natural disasters
        or other causes.

        In the event that we are not able to purchase products at favorable prices, our
        revenues and cost of sales may be materially and adversely affected. In the event
        any brand owner does not have authority from the relevant manufacturer to sell
        certain products to us, such brand owner may cease selling such products to us at
        any time. If our suppliers cease to provide us with favorable payment terms, our
        need for working capital may increase and our operations may be materially and
        adversely affected. We will also need to establish new supplier relationships to
        ensure that we have access to a steady supply of products on favorable
        commercial terms. If we are unable to develop and maintain good relationships
        with suppliers that would allow us to obtain a sufficient amount and variety of
        authentic and quality products on acceptable commercial terms, it may inhibit our
        ability to offer sufficient products sought by our users, or to offer these products
        at competitive prices. Any adverse developments in our relationships with
        suppliers could materially and adversely affect our business and growth prospects.
        In addition, as part of our growth strategy, we plan to further expand our product
        offerings. If we fail to attract new suppliers to sell their products to us due to any
        reason, our business, growth and profitability prospects may be materially and
        adversely affected.




                                    CLASS ACTION COMPLAINT
                                               9
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 11 of 14 PageID #: 11



         44.       The Registration Statement was materially false and misleading and omitted to

 state: (1) that the Company was shifting certain of its sales to its marketplace platform; (2) that

 this supply chain restructuring was likely to disrupt Yunji’s relationships with suppliers; (3) that

 this supply chain restructuring was likely to have an adverse impact on the Company’s financial

 results; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

 Company’s business, operations, and prospects, were materially misleading and/or lacked a

 reasonable basis.

                                     The Subsequent Disclosures

         45.       On August 22, 2019, the Company disclosed that supply chain restructuring

 negatively impacted Yunji’s financial results for second quarter 2019, the same quarter in which

 the IPO was conducted. Yunji’s press release announcing second quarter 2019 financial results

 stated, in relevant part:

               •   Total revenues in the second quarter of 2019 was RMB3,064.1 million
                   (US$446.3 million), compared with RMB3,255.6 million in the same
                   period of 2018, primarily due to a decrease in revenues from sales of
                   merchandise, which recognizes revenues on a gross basis, as the
                   Company shifted part of merchandise sales to its marketplace platform,
                   which recognizes revenues on a net basis.

                                                 ***

         “We maintained a healthy growth rate in the second quarter, as we continued to
         optimize and upgrade our new marketplace business model. We also adjusted our
         supplier agreements to improve our value proposition to members. As we
         continued to carefully select new brands and curate quality products at
         attractive prices that best match member demand, our membership base further
         expanded during the second quarter. We are confident that our operational
         progress and membership expansion will help drive our future growth,” said Mr.
         Shanglue Xiao, Chairman and Chief Executive Officer of Yunji.

 (Emphasis added.)

         46.       On this news, the Company’s share price fell $1.21, nearly 11%, to close at $9.39

 per share on August 22, 2019, on unusually heavy trading volume. The share price continued to

                                      CLASS ACTION COMPLAINT
                                                 10
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 12 of 14 PageID #: 12



 decline by $3.34, or over 35%, over the next three consecutive trading sessions to close at $6.05

 per share on August 27, 2019, on unusually heavy trading volume.

        47.     By the commencement of this action, Yunji stock was trading as low as $4.40 per

 share, a nearly 60% decline from the $11 per share IPO price.

                                          FIRST CLAIM

                           Violation of Section 11 of the Securities Act
                                    (Against All Defendants)

        48.     Plaintiff repeats and re-alleges each and every allegation contained above as if

 fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

        49.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

 77k, on behalf of the Class, against the Defendants.

        50.     The Registration Statement for the IPO was inaccurate and misleading, contained

 untrue statements of material facts, omitted to state other facts necessary to make the statements

 made not misleading, and omitted to state material facts required to be stated therein.

        51.     Yunji is the registrant for the IPO.         The Defendants named herein were

 responsible for the contents and dissemination of the Registration Statement.

        52.     As issuer of the shares, Yunji is strictly liable to Plaintiff and the Class for the

 misstatements and omissions.

        53.     None of the Defendants named herein made a reasonable investigation or

 possessed reasonable grounds for the belief that the statements contained in the Registration

 Statement was true and without omissions of any material facts and were not misleading.

        54.     By reasons of the conduct herein alleged, each Defendant violated, and/or

 controlled a person who violated Section 11 of the Securities Act.




                                     CLASS ACTION COMPLAINT
                                                11
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 13 of 14 PageID #: 13



           55.    Plaintiff acquired Yunji shares pursuant and/or traceable to the Registration

 Statement for the IPO.

           56.    Plaintiff and the Class have sustained damages. The value of Yunji shares has

 declined substantially subsequent to and due to the Defendants’ violations.

                                         SECOND CLAIM

                             Violation of Section 15 of the Securities Act
                                (Against the Individual Defendants)

           57.    Plaintiff repeats and re-alleges each and every allegation contained above as if

 fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

           58.    This count is asserted against the Individual Defendants and is based upon Section

 15 of the Securities Act.

           59.    The Individual Defendants, by virtue of their offices, directorship, and specific

 acts were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of

 Yunji within the meaning of Section 15 of the Securities Act. The Individual Defendants had the

 power and influence and exercised the same to cause Yunji to engage in the acts described

 herein.

           60.    The Individual Defendants’ positions made them privy to and provided them with

 actual knowledge of the material facts concealed from Plaintiff and the Class.

           61.    By virtue of the conduct alleged herein, the Individual Defendants are liable for

 the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays for relief and judgment, as follows:

           a.     Determining that this action is a proper class action under Rule 23 of the Federal

 Rules of Civil Procedure;


                                      CLASS ACTION COMPLAINT
                                                 12
Case 1:19-cv-06403-LDH-SMG Document 1 Filed 11/12/19 Page 14 of 14 PageID #: 14



        b.      Awarding compensatory damages in favor of Plaintiff and the other Class

 members against all defendants, jointly and severally, for all damages sustained as a result of

 Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        c.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

 this action, including counsel fees and expert fees; and

        d.      Such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: November 12, 2019                      GLANCY PRONGAY & MURRAY LLP

                                               By: s/ Lesley F. Portnoy
                                               Lesley F. Portnoy (LP-1941)
                                               230 Park Ave., Suite 530
                                               New York, NY 10169
                                               Telephone: (212) 682-5340
                                               Facsimile: (212) 884-0988
                                               Email: lportnoy@glancylaw.com

                                                      -and-

                                               GLANCY PRONGAY & MURRAY LLP
                                               Lionel Z. Glancy
                                               Robert V. Prongay
                                               Charles H. Linehan
                                               Pavithra Rajesh
                                               1925 Century Park East, Suite 2100
                                               Los Angeles, CA 90067
                                               Telephone: (310) 201-9150
                                               Email: info@glancylaw.com

                                               Attorneys for Plaintiff Jiazhou Chen




                                    CLASS ACTION COMPLAINT
                                               13
